DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment to the claims has overcome the claim objection.
Applicant’s amendment to the claims with the addition of the examiner’s amendment below has overcome the 35 USC §102(a)(1) and §103 rejections. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Benjamin Hanrahan on July 15, 2022.
The application has been amended as follows: 

1. (Currently Amended) A sole for a shoe comprising: 
a base component, 
a top component, and 
at least one intermediate component disposed between said base component and said top component, 
wherein said at least one intermediate component is a single piece and includes a rear portion arranged at a level of a heel of the sole and a front portion extending towards a front starting from the rear portion, in order to engage a zone at an intermediate part of the sole, 
wherein said rear portion of said intermediate component includes a first lateral tubular section and a second lateral tubular section, said first lateral tubular section at a lateral side of the sole and said second lateral tubular section at a medial side of the sole, 
wherein the first lateral tubular section comprises a first end at the lateral side of the sole and a second opposite end between the lateral side and the medial side of the sole;
wherein the second lateral tubular section comprises a first end at the medial side of the sole and a second opposite end between the medial side and the lateral side of the sole,
said at least one intermediate component further comprising a central section connecting said first lateral tubular section and said second lateral tubular section, said central section comprising a different configuration from said first lateral tubular section and said second lateral tubular section, thereby enabling a behavior reacting to pressure different from said first lateral tubular section and said second lateral tubular section, 
wherein said central section comprises an open curved configuration with a concavity facing toward said base component, 
wherein each of said first lateral tubular section and said second lateral tubular section delimit a longitudinal opening extending around a longitudinal extension axis transverse to a rear-front direction of said sole, said longitudinal opening of said first lateral tubular section opening externally at said lateral side of the sole, said longitudinal opening of said second lateral tubular section opening externally at said medial side of the sole, 
wherein said first lateral tubular section and said second lateral tubular section comprise a configuration which decreases while approaching the central section, so that a width of each [[of]] said longitudinal opening tapers while approaching a longitudinal center of the sole, 
wherein said first lateral tubular section and said second lateral tubular section each comprise a first curved segment and a second curved segment, each of said first curved segments defining a concavity facing said top component and each of said second curved segments defining a concavity facing said base component, 
wherein said central section is substantially aligned with each of said second curved segments such that said open curved configuration of said central section extends from a level substantially aligned with each of said second curved segments,[[[]]and 
wherein said first curved segment of each of said first lateral tubular section and said second lateral tubular section is contiguous with and extends in a downward angle from opposing ends of said central section, 
wherein said longitudinal opening of said first lateral tubular section opens internally at a first relief groove delimited at an inner end of said second curved segment of said first lateral tubular section, said first relief groove being open towards said top component, and
wherein said longitudinal opening of said second lateral tubular section opens internally at a second relief groove delimited at an inner end of said second curved segment of said second lateral tubular section, said second relief groove being open towards said top component.

18. (Currently Amended) A sole for a shoe comprising: 
a base component; 
a top component; and 
at least one intermediate component placed between the base component and the top component, wherein said at least one intermediate component comprises a single piece and comprises a rear portion arranged at a level of a rear of the sole, and a front portion extending towards a front starting from the rear portion, to engage a zone at an intermediate part of the sole, wherein said rear portion of said intermediate component comprises a first lateral tubular section and a second lateral tubular section, said first lateral tubular section at a lateral side of the sole and said second lateral tubular section at a medial side of the sole,
wherein the first lateral tubular section comprises a first end at the lateral side of the sole and a second opposite end between the lateral side and the medial side of the sole;
wherein the second lateral tubular section comprises a first end at the medial side of the sole and a second opposite end between the medial side and the lateral side of the sole,
said intermediate components further comprises a central section connecting said first lateral tubular section and said second lateral tubular section, 
wherein each of said first lateral tubular section and said second lateral tubular section delimit a longitudinal opening extending around a longitudinal extension axis transverse to a rear-front direction of said sole, 
wherein said first lateral tubular section and said second lateral tubular section each comprise a first curved segment and a second curved segment, each of said first curved segments defining a concavity facing said top component and each of said second curved segments defining a concavity facing said base component, 
wherein said central section is substantially aligned with each of said second curved segments, 
wherein said first curved segment of each of said first lateral tubular section and said second lateral tubular section is contiguous with and extends in a downward angle from opposing ends of said central section, 

wherein said first lateral tubular section and said second lateral tubular section comprise a configuration which decreases while approaching said central section, so that a width of said longitudinal openings taper while approaching a longitudinal centerline of the sole, and
a first relief opening disposed in said central section at an inner end of said second curved segment of said first lateral tubular section, and a second relief opening disposed in said central section at an inner end of said second curved segment of said second lateral tubular section, said first relief opening and said second relief opening being open towards said top component.

20. (Currently Amended) A sole for a shoe comprising: 
a base component; 
a top component; and 
at least one intermediate component placed between said base component and said top component, wherein said at least one intermediate component comprises a single piece and comprises a rear portion arranged at a level of a rear of the sole, and a front portion extending towards a front starting from the rear portion, to engage a zone at an intermediate part of the sole, wherein said rear portion of said intermediate component includes a first lateral tubular section and a second lateral tubular section, said first lateral tubular section at a lateral side of the sole and said second lateral tubular section at a medial side of the sole, 
wherein the first lateral tubular section comprises a first end at the lateral side of the sole and a second opposite end between the lateral side and the medial side of the sole;
wherein the second lateral tubular section comprises a first end at the medial side of the sole and a second opposite end between the medial side and the lateral side of the sole,
said at least one intermediate component further comprising a central section connecting said first lateral tubular section and second lateral tubular section, 
wherein said central section has a cross-section taken along a plane orthogonal to the rear- front direction of the sole, different from that of the first and second lateral tubular sections, wherein said central section is curved in a direction which exhibits a curvature along the lateral side to the medial side of the sole, 
wherein said first lateral tubular section and said second lateral tubular section each comprise a first curved segment and a second curved segment, each of said first curved segments defining a concavity facing said top component and each of said second curved segments defining a concavity facing said base component, 
wherein said central section is substantially aligned with each of said second curved segments such that said curvature of said central section extends from a level substantially aligned with each of said second curved segments, 
wherein said first curved segment of each of said first lateral tubular section and said second lateral tubular section is contiguous with and extends from opposing ends of said central section, and 
wherein said first lateral tubular section and said second lateral tubular section comprise a configuration which decreases while approaching said central section, so that a width of said first lateral tubular section and said second lateral tubular section tapers while approaching a longitudinal centerline of the sole, and
a first relief opening disposed in said central section at an inner end of said second curved segment of said first lateral tubular section, and a second relief opening disposed in said central section at an inner end of said second curved segment of said second lateral tubular section.
Allowable Subject Matter
Claims 1-3, 6, 7, 10-16, 18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is likely Barnes et al. (US 20150027000).  Barnes describes a similar sole structure for footwear that includes curved tubular section and a central section along with relief grooves between the central section and the tubular sections.  The tubular section of Barnes, however, do not have a first end at a lateral (or medial) side and another opposite end between the lateral and medial side.  Rather, the tubular sections of Barnes extend between the lateral and medial sides.  To modify the sole of Barnes to include this feature would be the result of improper hindsight reconstruction and further would render the sole inoperable for its intended purpose.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PATRICK J. LYNCH/Examiner, Art Unit 3732         

/ALISSA L HOEY/Primary Examiner, Art Unit 3732